DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/30/2021 have been considered by the Examiner.

Drawings
Figure(s) 1A, 1B, 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 15-18, 20, 23-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 20150229119; hereinafter Tao) in view of Tang et al. (US 20210281084).
Regarding claim 12, Tao teaches in figure(s) 1-9 a method, comprising: 
outputting, by an alternating current signal source (AC source 332, 331, 453; figs. 3-4) of an electronic device, an alternating current detection signal, wherein the electronic device comprises a first electrical interface (connector interface 310,510; figs. 3,5), a resistor circuit (rconn 311,512), and the alternating current signal source (AC source 332, 331, 453), wherein one end of the resistor circuit is electrically connected to a first pin (vbus) of the first electrical interface, and another end (GND) of the resistor circuit is electrically connected to the alternating current signal source, and wherein a ground pin of the first electrical interface is grounded (GNDed when switch 352,552 on) when the first electrical interface is in operation; 
detecting (@comparator 559, usb detection 351, vbus detection 454; figs. 3-5), by the electronic device, a voltage value on the first pin (vbus) within a period of the alternating current detection signal (Idet; para. 26 - using a comparator 559 and a reference voltage (VREF), the voltage on VBUS will be higher than VREF in a specified time period; fig. 5); and 

    PNG
    media_image1.png
    759
    395
    media_image1.png
    Greyscale

determining, by the electronic device, that water has entered the first electrical interface (para. 23 - VBUS-to-GND impedance can be detected periodically to prevent water, corrosion induced impedance drops or short circuits).
Tao does not teach explicitly in response to determining a difference between the maximum voltage value and the minimum voltage value to be less than a first threshold.
However, Tang teaches in figure(s) 1-18 in response to determining a difference between the maximum voltage value and the minimum voltage value to be less than a first threshold (para. 73 - controller 200 calculates a difference between the maximum subcore voltage value and the minimum subcore voltage value and compares the difference to the balance threshold; figs. 6,9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tao by having in response to determining a difference between the maximum voltage value and the minimum voltage value to be less than a first threshold as taught by Tang in order to use a voltage range  instead of a specific voltage threshold for applicable detection as evidenced by "A portable power supply controller is further configured to determine a difference between the first voltage value and the second voltage value, compare the difference to a balance threshold, and perform a balancing operation when the difference is greater than or equal to the balance threshold" (abstract).

Regarding claim 15, Tao in view of Tang teaches the method according to claim 12, 
Tao additionally teaches in figure(s) 1-9 wherein outputting, by the alternating current signal source of the electronic device, the alternating current detection signal comprises: 
in response to detecting that the first electrical interface is in a charging state, controlling, by the electronic device, the alternating current signal source to output the alternating current detection signal; or 
in response to a detecting an operation of enabling a detection function by a user, controlling, by the electronic device, the alternating current signal source to output the alternating current detection signal; or 
in response to detecting that the electronic device is in a power-on state, controlling, by the electronic device, the alternating current signal source to output the alternating current detection signal (para. 25 - switch 552 is initially OFF before detection. After a power-on-reset (POR) time period, the NMOS transistor 560 is turned off and the detection current IDET can be sourced to VBUS using the first and second PMOS transistors 556, 557 and a current source 558).

Regarding claim 16, Tao teaches in figure(s) 1-9 a circuit, comprising: 
a first electrical interface (connector interface 310,510; figs. 3,5), wherein the first electrical interface comprises: 
a ground pin (GND), configured to be grounded when the first electrical interface is in operation; and 
a first pin (vbus); 
a resistor circuit (rconn 311,512), wherein one end of the resistor circuit is electrically connected to the first pin; 
an alternating current signal source (AC source 332, 331, 453; figs. 3-4) electrically connected to another end (GND) of the resistor circuit, the alternating current signal source being configured to generate an alternating current detection signal (Idet; fig. 5); 
a voltage detection circuit (@comparator 559, usb detection 351, vbus detection 454; figs. 3-5) connected to the first pin, the voltage detection circuit being configured to detect a voltage value on the first pin within a period of the alternating current detection signal (para. 26 - using a comparator 559 and a reference voltage (VREF), the voltage on VBUS will be higher than VREF in a specified time period; fig. 5); and 
a controller (control logic 555) separately connected to the alternating current signal source and the voltage detection circuit (559), the controller being configured to control the alternating current signal source to generate the alternating current detection signal (control Idet by switch 552), and determine that water has entered the first electrical interface (para. 23 - VBUS-to-GND impedance can be detected periodically to prevent water, corrosion induced impedance drops or short circuits).
Tao does not teach explicitly in response to determining a difference between the maximum voltage value and the minimum voltage value to be less than a first threshold.
However, Tang teaches in figure(s) 1-18 in response to determining a difference between the maximum voltage value and the minimum voltage value to be less than a first threshold (para. 73 - controller 200 calculates a difference between the maximum subcore voltage value and the minimum subcore voltage value and compares the difference to the balance threshold; figs. 6,9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tao by having in response to determining a difference between the maximum voltage value and the minimum voltage value to be less than a first threshold as taught by Tang in order to use a voltage range  instead of a specific voltage threshold for applicable detection as evidenced by "A portable power supply controller is further configured to determine a difference between the first voltage value and the second voltage value, compare the difference to a balance threshold, and perform a balancing operation when the difference is greater than or equal to the balance threshold" (abstract).

Regarding claim 17, Tao in view of Tang teaches the circuit according to claim 16, 
Tao additionally teaches in figure(s) 1-9 wherein the first electrical interface further comprises a power supply pin (Vout @ power supply 331), configured to connect to a working power supply when the first electrical interface is in operation.

Regarding claim 18, Tao in view of Tang teaches the circuit according to claim 17, 
Tao additionally teaches in figure(s) 1-9 wherein the first electrical interface is a universal serial bus (USB) interface (STD-A USB 310; para. 12 - Electrical adapters, such as universal serial bus (USB) cables or connectors; fig. 3).

Regarding claim 20, Tao in view of Tang teaches the circuit according to claim 16, 
Tao additionally teaches in figure(s) 1-9 wherein the first electrical interface is a universal serial bus (USB) interface (STD-A USB 310; para. 12 - Electrical adapters, such as universal serial bus (USB) cables or connectors; fig. 3).

Regarding claim 23, Tao in view of Tang teaches the circuit according to claim 16, 
Tao additionally teaches in figure(s) 1-9 wherein the controller comprises a processor (para. 58 - computer-implemented; 555; figs. 3,5).

Regarding claim 24, Tao teaches in figure(s) 1-9 An electronic device, 
Tao additionally teaches in figure(s) 1-9 wherein the electronic device (protection system 300,500) comprises the circuit according to claim 16.

Regarding claim 25, Tao teaches in figure(s) 1-9 An electronic device, comprising: 
a processor (para. 58 - computer-implemented; 555; figs. 3,5); 
a memory (para. 58 - tangible computer-readable media); 
a first electrical interface (connector interface 310,510; figs. 3,5); 
a resistor circuit (rconn 311,512); and 
an alternating current signal source (AC source 332, 331, 453; figs. 3-4); 
wherein one end of the resistor circuit is electrically connected to a first pin (vbus) of the first electrical interface, and another end (GND) of the resistor circuit is electrically connected to the alternating current signal source, a ground pin (GND) of the first electrical interface is grounded (GNDed when switch 352,552 on) when the first electrical interface is in operation, the alternating current signal source is connected to the processor (555), the processor is coupled to the memory, the memory is configured to store computer program code (para. 58 - code may form portions of computer program products), the computer program code comprises a computer instruction (para. 58 - computer readable instructions), and when the processor reads and executes the computer instruction, the electronic device is caused to: 
output, by the alternating current signal source, an alternating current detection signal (Idet; fig. 5); 
detect (@comparator 559, usb detection 351, vbus detection 454; figs. 3-5) a voltage value on the first pin (vbus) within a period of the alternating current detection signal (para. 26 - using a comparator 559 and a reference voltage (VREF), the voltage on VBUS will be higher than VREF in a specified time period; fig. 5); and 
determine that water has entered the first electrical interface (para. 23 - VBUS-to-GND impedance can be detected periodically to prevent water, corrosion induced impedance drops or short circuits).
Tao does not teach explicitly in response to determining a difference between the maximum voltage value and the minimum voltage value to be less than a first threshold.
However, Tang teaches in figure(s) 1-18 in response to determining a difference between the maximum voltage value and the minimum voltage value to be less than a first threshold (para. 73 - controller 200 calculates a difference between the maximum subcore voltage value and the minimum subcore voltage value and compares the difference to the balance threshold; figs. 6,9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tao by having in response to determining a difference between the maximum voltage value and the minimum voltage value to be less than a first threshold as taught by Tang in order to use a voltage range  instead of a specific voltage threshold for applicable detection as evidenced by "A portable power supply controller is further configured to determine a difference between the first voltage value and the second voltage value, compare the difference to a balance threshold, and perform a balancing operation when the difference is greater than or equal to the balance threshold" (abstract).

Regarding claim 27, Tao in view of Tang teaches the electronic device according to claim 25, 
Tao additionally teaches in figure(s) 1-9 wherein outputting the alternating current detection signal comprises: in response to detecting that the first electrical interface is in a charging state (para. 24 - Idet protection when Vbus capacitor 535 is charging; fig. 5), controlling the alternating current signal source to output the alternating current detection signal.

Regarding claim 29, Tao in view of Tang teaches the electronic device according to claim 25, 
Tao additionally teaches in figure(s) 1-9 wherein outputting the alternating current detection signal comprises: in response to detecting that the electronic device is in a power-on state, controlling, by the electronic device, the alternating current signal source to output the alternating current detection signal (para. 25 - switch 552 is initially OFF before detection. After a power-on-reset (POR) time period, the NMOS transistor 560 is turned off and the detection current IDET can be sourced to VBUS using the first and second PMOS transistors 556, 557 and a current source 558).

Claim(s) 13-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Tang, and further in view of Nayar et al. (US 10181800).
Regarding claim(s) 13 and 26, Tao in view of Tang teaches the method according to claim 12 and the electronic device according to claim 25, respectively. 
Tao does not teach explicitly wherein a total resistance value of the resistor circuit is greater than 100 kilo ohms, and a frequency of the alternating current detection signal is between 10 Hz and 50 Hz.
However, Nayar teaches in figure(s) 1-12 wherein a total resistance value of the resistor circuit is greater than 100 kilo ohms (col. 22 lines 41-45 :- resistance at greater than or equal to about 50 kilo-Ohms (kΩ), 100 kΩ, 150 kΩ, 200 kΩ, 250 kΩ or 300 kΩ), and a frequency of the alternating current detection signal is between 10 Hz and 50 Hz (col. 27 line 47 :- 208 VAC and 50 or 60 Hz).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tao by having wherein a total resistance value of the resistor circuit is greater than 100 kilo ohms, and a frequency of the alternating current detection signal is between 10 Hz and 50 Hz as taught by Nayar in order to provide "connecting energy storage devices to an electric power grid using a power conversion system with suitable characteristics" (abstract).

Regarding claim 14, Tao as modified by Tang and Nayar teaches the method according to claim 13, 
Tao additionally teaches in figure(s) 1-9 wherein outputting, by the alternating current signal source of the electronic device, the alternating current detection signal comprises: 
in response to detecting that the first electrical interface is in a charging state, controlling, by the electronic device, the alternating current signal source to output the alternating current detection signal; or 
in response to a detecting an operation of enabling a detection function by a user, controlling, by the electronic device, the alternating current signal source to output the alternating current detection signal; or 
in response to detecting that the electronic device is in a power-on state, controlling, by the electronic device, the alternating current signal source to output the alternating current detection signal (para. 25 - switch 552 is initially OFF before detection. After a power-on-reset (POR) time period, the NMOS transistor 560 is turned off and the detection current IDET can be sourced to VBUS using the first and second PMOS transistors 556, 557 and a current source 558).

Claim(s) 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Tang, and further in view of Lei et al. (US 20160188520).
Regarding claim(s) 19 and 21, Tao in view of Tang teaches the circuit according to claim 18 and 20, respectively. 
Tao does not teach explicitly wherein the first pin is an ID pin.
However, Lei teaches in figure(s) 1-6 wherein the first pin is an ID pin (ID pin 11 of of uUSB interface in fig. 5; para. 4-5 - an identity (ID) pin of the micro USB interface is generally connected to a CC1 pin (a pin in the Type C USB interface) or a CC2 pin (a pin in the Type C USB interface) of the Type C USB interface… the CC1 pin and a VBUS (power supply) pin are coupled to each other via a resistor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tao by having wherein the first pin is an ID pin as taught by Lei in order to provide "a USB (Universal Serial Bus) interface is a very common data transmission interface" (para. 3).

Claim(s) 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Tang, and further in view of Chen et al. (US 20170155263).
Regarding claim 22, Tao in view of Tang teaches the circuit according to claim 16, 
Tao does not teach explicitly wherein the voltage detection circuit comprises an analog-to-digital converter.
However, Chen teaches in figure(s) 1-5 wherein the voltage detection circuit comprises an analog-to-digital converter (ADC 17; fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tao by having wherein the voltage detection circuit comprises an analog-to-digital converter as taught by Chen in order to provide "A charging apparatus for a mobile terminal includes: a control chip connected with the USB interface; a current detection circuit connected with the power supply circuit; a voltage detection circuit connected with the power supply circuit; an analog to digital converter (ADC) connected with the current detection circuit " (abstract).

Claim(s) 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Tang, and further in view of Sato et al. (US 20190179393).
Regarding claim 28, Tao in view of Tang teaches the electronic device according to claim 25, 
Tao does not teach explicitly wherein outputting the alternating current detection signal comprises: in response to a detecting an operation of enabling a detection function by a user, controlling the alternating current signal source to output the alternating current detection signal.
However, Sato teaches in figure(s) 1-8 wherein outputting the alternating current detection signal comprises: in response to a detecting an operation of enabling a detection function by a user, controlling the alternating current signal source to output the alternating current detection signal (para. 23 -  operation unit 109 receives the operation of a user via a touch panel; para. 26 - The USB hub IC 110 detects a device that is connected, controls the communication speed, and controls power supply to VBUS control units 114, 124, and 130 (specifically, controls enable/disable signal); figs. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tao by having wherein outputting the alternating current detection signal comprises: in response to a detecting an operation of enabling a detection function by a user, controlling the alternating current signal source to output the alternating current detection signal as taught by Sato in order to provide "power (current) is supplied by the USB interface in conformity with the standard, in order to protect the electronic apparatus from the overcurrent, normally, a circuit for suppressing an overcurrent (that is, overcurrent control circuit) is included" (para. 3).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868